DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive.
Applicants respectfully submit that Olsson and Talebi, whether viewed individually or combined, fail to disclose or suggest all of the elements of the present claims. For example, the combination of Olsson and Talebi does not disclose or suggest, at least, "providing a policy control request trigger about subscriptions for event exposure to a second network entity," and "receiving a notification, from the second network entity, about the policy control request trigger," as recited in claims 1 and 12. Similarly, the combination of Olsson and Talebi does not disclose or suggest, at least, "receiving, from a second network entity, a new policy control request trigger about subscriptions for event exposure," and "receiving a subscription request for notifications about one or several events from a third network entity," as recited in claims 23 and 33.

    PNG
    media_image1.png
    776
    512
    media_image1.png
    Greyscale

Olsson teaches providing a policy control request trigger to a second network entity (AMF/ SMF) (Fig.6-13, [0038] AF provides information on the packet flow to the PCF responsible for policy control in order to support Quality of Service (QoS). Based on the information, the PCF determines policies about mobility and session management to make the AMF and SMF operate properly, [0033] subscription data, [0049]-[0050] provide Policy Control Request Trigger of AM Policy Association to AMF). 
Olsson teaches receiving a notification, from the second network entity (AMF/ SMF), about the policy control request trigger (Fig.6-13, XX302-XX306, [0063] AMF sends an AM Policy request message (e.g. an AM Policy Update request message such as aNpcf_AMPolicyControl_Update) to the (V-)PCF…).
Olsson teaches receiving (XX304), from a second network entity (New AMF), a new policy control request trigger about subscriptions for event (XX306-XX308, Fig.8, [0063]-[0064] The new AMF sends an AM Policy request message (e.g. an AM Policy Update request message such as aNpcf_AMPolicyControl_Update) to the (V-)PCF to update the AM policy association with the (V-)PCF. The request may include the following information: policy control request trigger which has been met, Subscribed Service Area Restrictions (if updated), subscribed RFSP index (if updated) which are retrieved from the UDM during the update location procedure, and may include access type and RAT, PEI, ULI, UE time zone, service network. The (V-)PCF updates the stored information provided by the old AMF with the information provided by the new AMF).
Olsson teaches installing or updating at least one policy and charging control (PCC) rule based on the information received in the notification from the second network entity (XX404-XX406, Fig.8-9, [0071]-[0073]).
Olsson teaches receiving a subscription request for notifications about one or several events from a third network entity (UDM, Fig.6-13, [0013] UDM may provide more static UE-AMBR control, [0063] The request may include the following information: policy control request trigger which has been met, Subscribed Service Area Restrictions (if updated), subscribed RFSP index (if updated) which are retrieved from the UDM during the update location procedure, and may include access type and RAT, PEI, ULI, UE time zone, service network. The (V-)PCF updates the stored information provided by the old AMF with the information provided by the new AMF); and
Talebi teaches providing a policy control request trigger about subscriptions for event exposure to a second network entity ([0205] PCF 135 may invoke Namf_EventExposure_Subscribe service operation 935 for UE 100 event subscription, [0325] PCF may provides the policy control request trigger parameters in the Npcf UEPolicyControl UpdateNotify Request to the AMF, [0341]).
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 10-15, 21-24, 30-34, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson Lasse (WO 2020225308 A1) in view of Talebi Fard et al. (US 20200267785).
Considering claims 1, 12, Olsson teaches a method, at a first network entity (PCF), comprising: 
at least one processor ([0019] one or more processors); and at least one memory comprising computer program code, wherein the at least one memory and computer program code are configured (Fig.10, memory), with the at least one processor:
providing a policy control request trigger exposure to a second network entity (AMF and SMF, Fig.6-13, [0038] AF provides information on the packet flow to the PCF responsible for policy control in order to support Quality of Service (QoS). Based on the information, the PCF determines policies about mobility and session management to make the AMF and SMF operate properly, [0033] subscription data, [0049]-[0050] provide Policy Control Request Trigger of AM Policy Association to AMF); 
receiving a notification, from the second network entity (AMF and SMF), about the policy control request trigger (Fig.6-13, XX302-XX306, [0063] AMF sends an AM Policy request message (e.g. an AM Policy Update request message such as aNpcf_AMPolicyControl_Update) to the (V-)PCF…); and 
installing or updating at least one policy and charging control (PCC) rule based on the information received in the notification from the second network entity (XX404-XX406, Fig.8-9, [0071]-[0073]).
Olsson do not clearly teach providing a policy control request trigger about subscriptions for event to a second network entity.
Talebi teaches providing a policy control request trigger about subscriptions for event to a second network entity ([0205] PCF 135 may invoke Namf_EventExposure_Subscribe service operation 935 for UE 100 event subscription, [0325] PCF may provides the policy control request trigger parameters in the Npcf UEPolicyControl UpdateNotify Request to the AMF, [0341]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Talebi to Olsson to prevent the waste of network resources.
Considering claims 2, 13, Olsson and Talebi further teach wherein the receiving comprises receiving the notification when the second network entity (AMF and SMF) receives a subscription request for notifications about one or several events from another network function (Olsson: Fig.3-13, XX304, [0063] policy control request trigger, Talebi: [0124]-[0125]).
Considering claims 3, 14, Olsson and Talebi further teach wherein the subscription request comprises a subscription for a downlink data delivery status event (Olsson: [0010], [0043], Talebi: [0124]-[0125] downlink data notification, [0249]).
Considering claims 4, 15, Olsson and Talebi further teach wherein the subscription for the downlink data delivery status event is from a universal data management (UDM) (Olsson: [0010], [0043], Tayebi: [0128], [0225].
Considering claims 10, 21, 30, 40, Olsson and Talebi further teach wherein the first network entity comprises a policy control function (PCF) (Olsson: abstract).
Considering claims 11, 22, 31, 41 Olsson and Talebi further teach wherein the second network entity comprises a session management function (SMF) (Olsson: [0024]).
Considering claims 23, 33, Olsson teaches a method/apparatus, at a first network entity, comprising: 
at least one processor ([0019] one or more processors); and at least one memory comprising computer program code, wherein the at least one memory and computer program code are configured (Fig.10, memory), with the at least one processor:
receiving (XX304), from a second network entity (New AMF), a new policy control request trigger about subscriptions for event (XX306-XX308, Fig.8, [0063]-[0064] The new AMF sends an AM Policy request message (e.g. an AM Policy Update request message such as aNpcf_AMPolicyControl_Update) to the (V-)PCF to update the AM policy association with the (V-)PCF. The request may include the following information: policy control request trigger which has been met, Subscribed Service Area Restrictions (if updated), subscribed RFSP index (if updated) which are retrieved from the UDM during the update location procedure, and may include access type and RAT, PEI, ULI, UE time zone, service network. The (V-)PCF updates the stored information provided by the old AMF with the information provided by the new AMF); and 
receiving a subscription request for notifications about one or several events from a third network entity (UDM, Fig.6-13, [0013] UDM may provide more static UE-AMBR control, [0063] The request may include the following information: policy control request trigger which has been met, Subscribed Service Area Restrictions (if updated), subscribed RFSP index (if updated) which are retrieved from the UDM during the update location procedure, and may include access type and RAT, PEI, ULI, UE time zone, service network. The (V-)PCF updates the stored information provided by the old AMF with the information provided by the new AMF); and 
providing a notification, to the second network entity (AMF and SMF), about the subscription (Fig.6-13, XX302-XX306, [0063] AMF sends an AM Policy request message (e.g. an AM Policy Update request message such as aNpcf_AMPolicyControl_Update) to the (V-)PCF…).
Olsson do not clearly teach receiving a policy control request trigger about subscriptions for event from a second network entity.
Talebi teaches receiving a policy control request trigger about subscriptions for event from a second network entity ([0205] PCF 135 may invoke Namf_EventExposure_Subscribe service operation 935 for UE 100 event subscription, [0325] PCF may provides the policy control request trigger parameters in the Npcf UEPolicyControl UpdateNotify Request to the AMF, [0341]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Talebi to Olsson to prevent the waste of network resources.
Considering claims 24, 34, Olsson and Talebi further teach wherein the subscription comprises a subscription for a downlink data delivery status event (Olsson: [0010], [0043], Talebi: [0124]-[0125] downlink data notification, [0249]), and wherein the third network entity comprises a universal data management (UDM) (Olsson: [0010], [0013]).
Considering claims 32, 42, Olsson and Talebi further teach wherein the fourth network entity comprises a user plane function (UPF) (Olsson: [0024]).
4.	Claims 5-9, 16-20, 25-29, and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson Lasse (WO 2020225308 A1), in view of Talebi Fard et al. (US 20200267785), and further in view of Ryu, Jinsook (CA 3064904).
Considering claims 5, 16, 25, 35, Olsson and Talebi do not clearly teach wherein the receiving comprises receiving a request for new policies using a Npcf SMPolicyControlUpdateNotify service operation.
Ryu teaches wherein the receiving comprises receiving a request for new policies using a Npcf SMPolicyControlUpdateNotify service operation ([161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Ryu to Olsson and Talebi to provide resource conservation, faster transition into and out of inactive RRC states (e.g., RRC-INACTIVE state), and/or faster release of an inactive wireless device.
Considering claims 6, 17, 26, 36, Olsson and Talebi do not clearly teach wherein the receiving comprises receiving possible parameters related to the subscription within the notification.
Ryu teaches wherein the receiving comprises receiving possible parameters related to the subscription within the notification ([66], [84]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Ryu to Olsson and Talebi to provide resource conservation, faster transition into and out of inactive RRC states (e.g., RRC-INACTIVE state), and/or faster release of an inactive wireless device.
Considering claims 7, 18, 27, 37, Olsson, Talebi, and Ryu further teach wherein the received parameters comprise at least one of at least one packet filter and a target address for notifications for the downlink data delivery status event (Ryu: [66], [84]).
Considering claims 8, 19, Olsson, Talebi, and Ryu further teach wherein the installing comprises installing a policy and charging control (PCC) rule with the at least one packet filter (Ryu: [66], [84]).
Considering claims 9, 20, 29, 39, Olsson, Talebi, and Ryu further teach wherein the policy and charging control (PCC) rule further comprises at least one of an indication to apply extended buffering, a new application function subscription to downlink data delivery status events information element, or the target address (Ryu: [66], [84]).
Considering claims 28, 38, Olsson, Talebi, and Ryu further teach receiving from the second network entity a policy and charging control (PCC) rule with the at least one packet filter (Ryu: [66], [84]); and configuring a fourth network entity using information received in the policy and charging control (PCC) rule (Olsson: [0024]).
Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641